COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                  01-18-00689-CV
Style:                         Krista and Justin Macumber and Market-Tiers Inc. d/b/a Blue Endo
                               v. Trokamed GmbH
Date motion filed:             September 11, 2018
Type of motion:                Frederick W. Reif’s Motion for Pro Hac Vice Admission as Counsel for Appellee
                               Trokamed GmbH and Michael Jacobellis’ Motion in Support of Frederick W. Reif’s Motion
                               Pro Hac Vice Admission
Party filing motion:           Frederick W. Reif and Michael Jacobellis, counsel for appellee Trokamed GmbH

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: /s/ Russell Lloyd
                    Acting individually           Acting for the Court


Date: September 18, 2018